Title: James Madison to Charles Dexter Cleveland, 22 June 1827
From: Madison, James
To: Cleveland, Charles Dexter


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                June 22. 1827
                            
                        
                        J. Madison, with his respects to Mr. Cleveland, thanks him for the copy of his Epitome of Gretian
                            Antiquities. Such a digest, appears to have been called for, and from such parts of it, as J. M has been able to look
                            into, he readily infers that the task has been usefully executed. The Copy will be duly deposited in the Library of the
                            University of Virginia
                        
                            
                                
                            
                        
                    